Taliaferro, J.
The plaintiff alleges that he is the owner and holder of five several promissory notes amounting to $6399 71, with interest, which notes were executed by the late Hezekiah Thompson, of St.. Helena, payable to the order of A. Levi & Co., formerly a commercial firm, composed of petitioner and Edward Neuman, but now dissolved. He brings suit on these notes against the defendants individually, and as coadministrators of the estate of Hezekiah Thompson, and joins, with these, Adeline, Martha Ellen and Benjamin W. Thompson, heirs of the decedent, prays judgment against the representatives of the succession for the sum claimed, and that certain donations of real estate made by Hezekiah Thompson to the four heirs named in the petition be annulled as having been made in fraud of his rights, and that the property so donated be returned to tho succession of Thompson and rendered liable to the payment of tho petitioner’s debt; there-being-, as he alleges, no other means out of which the debts of the estate can be paid. Letchford & Co., judgment creditors, intervened and joined the plaintiff, adopting his averments as to the fraudulent donations charged by him, and praying that they be revoked.
The coadministrators filed a general denial. They specially deny that the plaintiff is the owner, as he avers, of the obligations sued upon j that, if liable, at all, it is only for their virile shares •, and, lastly, the prescription of one year is pleaded in bar of the revocation-prayed for.
Tho judge a quo, deciding that the plaintiff had failed to establish •his ownership of the notes, rendered judgment of nonsuit against him, and dismissed the intervention.
The plaintiff and intervenor appealed.
The plaintiff and Neuman, it is shown, composed tho firm of A. Levi & Co. to whom the notes were made payable. The notarial act whereby Neuman transferred all his right and interest in tiie assets of the firm to A. Levi, seems to us a sufficient showing of ownership of the notes in plaintiff to enable him to enforce their payment.
One of the defendants excepts, in her answer, that tho widow of Hezekiah Thompson is living, and that there are other heirs of his,, all. *330■of whom have received money from his estate, and that the surviving widow in community, and the heirs not proceeded against in this action, should bo made parties, for the reason that if these claims of plaintiff and intervenor are bona, fide debts against the succession of Hezekiah Thompson, they are community debts, and the widow and all the heirs should contribute to their payment. The testimony showthafc there are other heirs of the decedent besides those against whom tlie suit is brought, and that eacli of them has received a thousand dollars out of their fathers succession.
We think the case should be remanded in order that proper parties may bo made; and, to that end, it is ordered, adjudged and decreed that the judgment of the district court be annulled,. avoided and reversed. It is further ordered that this suit be remanded to the court of the first instance to be proceeded with according to law, the defends •ants and appellees paying costs of this appeal.
Rehearing refused.